Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or teach the combination of aspects recited in the live trap of the instant invention, particularly requiring three distinctly claimed structures: a catch container, a base, and a funnel insert. The catch container further has an outer peripheral wall. The funnel insert comprises an entry larger than the tip with a tapered wall connecting the entry and tip, the entry being disposed above the tip in operation, the wall of the funnel provided with a plurality of slits. The insert being inserted into the open top of the catch container, and the catch container stands on or in the base in operation. 
Consistent with the findings stated in the Non-Final Rejection, the above combination of components cannot be found with the base further comprising a depression and a raised floor in the depression, the depression supports an attractant container while the raise floor supports the catch container.
As an additional note, the live trap is intended to function by collecting insects alive for release, see pages 1 & 4 of the instant disclosure for the criticality of keeping these insects alive. This indicates that the claimed construction should not be provided with any liquids for drowning the insects, or adhesives for their eventual demise.
The closest pertinent art is as follows:
many references in which a funnel is mounted into a flimsy container such as a bag, which is not only easily and cheaply replaceable, but also does not provide any vertical support. See, for example: US 20040231229, US 4873787, & US 20050155277.
several examples of the state of the art which are silent to the recited base arrangement. See, for example: US 2046430, US 1865713, US 20130152452, US 20140311015 (as previously relied upon), US 20140259877, & US 4030233.
This statement is not intended to necessarily state all the reasons for allowance of all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP § 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.T.J./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643